                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              STATESVILLE DIVISION

 UNITED STATES ex rel. LIUBOV
 SKIBO et al.,

                Plaintiffs,
                                                      Case No. 5:13-cv-00110-KDB-DSC
 v.

 GREER LABORATORIES INC. et al.,

                Defendants.


                   ORDER GRANTING LEAVE TO SERVE
      SUBPOENA DUCES TECUM TO TAKE A DEPOSITION FOR USE AT TRIAL

       THIS MATTER is before the Court on Relators’ Consent Motion for Leave to Serve

Subpoena Duces Tecum to Take a Deposition for Use at Trial (ECF No. 158). Having reviewed

the pleadings, the Court enters the following Order.

                                             ORDER

       IT IS THEREFORE ORDERED that the Consent Motion for Leave to Serve Subpoena

Duces Tecum to Take a Deposition for Use at Trial (ECF No. 158) is GRANTED.

       SO ORDERED.
                              Signed: June 21, 2019




                                                  1
